 Case 1:20-cr-00143-TSE Document 83 Filed 09/02/20 Page 1 of 4 PageID# 1230




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                               Case No. 1:20-cr-00143
                                                         The Honorable Judge Ellis
 ZACKARY ELLIS SANDERS,                                  Hearing: Sept. 11, 2020

                                Defendant.


    MR. ZACKARY ELLIS SANDERS’S MOTION TO SUPPRESS BASED ON
MATERIALLY MISLEADING STATEMENTS AND OMISSIONS REGARDING TOR,
THE TARGET WEBSITE, AND THE SUBJECT PREMISES (Motion to Suppress No. 3)

       Zackary Ellis Sanders, by and through undersigned counsel, and pursuant to Federal Rule

of Criminal Procedure 41 and the Fourth Amendment, respectfully moves this Court to suppress

all evidence and illegal fruits obtained pursuant to the invalid search warrant issued in this case

because the warrant was based on materially misleading statements and omissions regarding Tor,

the Target Website, and the Subject Premises. A memorandum in support is attached.

                                              Respectfully submitted,

                                              /s/ Jonathan Jeffress

                                              Jonathan Jeffress (#42884)
                                              Emily Voshell (#92997)
                                              Jade Chong-Smith (admitted pro hac vice)
                                              KaiserDillon PLLC
                                              1099 Fourteenth St., N.W.; 8th Floor—West
                                              Washington, D.C. 20005
                                              Telephone: (202) 683-6150
                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: evoshell@kaiserdillon.com
                                              Email: jchong-smith@kaiserdillon.com
Case 1:20-cr-00143-TSE Document 83 Filed 09/02/20 Page 2 of 4 PageID# 1231




                                  Counsel for Defendant Zackary Ellis Sanders




                                    2
 Case 1:20-cr-00143-TSE Document 83 Filed 09/02/20 Page 3 of 4 PageID# 1232




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of September 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the Eastern District of

Virginia Electronic Document Filing System (ECF) and the document is available on the ECF

system.

                                             /s/ Jonathan Jeffress
                                             Jonathan Jeffress




                                                3
 Case 1:20-cr-00143-TSE Document 83 Filed 09/02/20 Page 4 of 4 PageID# 1233




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,

                             Plaintiff,             Case No. 1:20-cr-00143
                                                    The Honorable Judge Ellis
        v.

 ZACKARY ELLIS SANDERS,

                             Defendant.



                                  [PROPOSED] ORDER

       This matter having come before the Court on Mr. Sanders’s Motion to Suppress Based on

Materially Misleading Statements and Omissions Regarding Tor, the Target Website, and the

Subject Premises (Motion to Suppress No. 3), and having reviewed the Government’s

Opposition thereto, it is, for good cause shown, ORDERED that the Motion to Suppress is

GRANTED.

       It is so ORDERED.


                                    ______________________________________

                                    THE HONORABLE T.S. ELLIS

Date: _______________

Alexandria, Virginia




                                             4
